COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-12-00447-CV


REZA VAFAIYAN ($381,244.75 IN                                      APPELLANT
U.S. CURRENCY, 2000 PONTIAC
GRAND AM, 2001 FORD PICKUP
TRUCK, AND THE PROCEEDS OF
THE SALE OF THE PROPERTY
LOCATED AT 2900 KYLE COVE)

                                         V.

THE STATE OF TEXAS                                                  APPELLEE


                                     ------------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On October 7, 2013, we ordered that appellant’s brief would be due

November 21, 2013 and that his failure to comply with our order would result in

the appeal being dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

We have not received an appellant’s brief.

      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Additionally, appellant’s motion to stay filed on January 9, 2013 is DENIED

AS MOOT.

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: January 16, 2014




                                    2